Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following; Upon appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Defendant-appellant argued that he had been denied due process of law because the statute under which he was convicted (Penal Law, § 125.10) is unconstitutionally vague. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 33 N Y 2d 818.]